Opinion by
Judge Settle
Overruling motion for appeal and affirming judgment.
The appeal prayed in this case cannot be granted for two reasons, viz.: (1) The record fails to show that the amount or value in controversy is as much as $200.00, exclusive of interest and cost. (2) An appeal will not lie from a judgment for costs or from an order refusing *106a would-be~appellant a judgment for costs. As tbe appeal here moved for is from an order of tbe circuit court refusing tbe appellant her costs in that court, tbe Court of Appeals is without jurisdiction to grant or entertain the appeal. Ky. Stats., section 950; Civil Code, page 625.
For the reasons indicated the motion for an appeal is overruled, and the appeal refused.